Citation Nr: 0115241	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability secondary to the service-connected low back 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
nervous disorder secondary to the service-connected low back 
disability, denied a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.

In a statement dated in April 1999, the veteran reported that 
he had been treated in December 1999 at the "San Juan P.R. 
Hospital".  On the report of the VA examination in June 1999, 
under the section titled "[i]f there are periods of flare-
up", the VA examiner noted that the veteran had been seen for 
follow up at the San Juan VA Hospital, and that the veteran 
had been seen by the VA examiner in the last year for this 
disability.  The record reflects that these VA records have 
not been associated with the claims file.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Additionally, the Board notes that VA has a duty to 
supplement the record by obtaining an opinion as to the 
effect that the veteran's service-connected disabilities have 
upon his ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  In this case, as the record is devoid of any opinion 
as to the degree of industrial impairment caused by the 
veteran's degenerative disc disease of the lumbar spine, such 
an opinion, with supporting rationale, should be obtained on 
remand.  

With regard to the veteran's claim for service connection for 
a psychiatric disability, the record reflects that in July 
1999 the veteran apparently failed to report for a VA 
examination for mental disorders.  It is unclear from the 
claims file as to whether the veteran was notified that if he 
fails to report for a VA examination scheduled in conjunction 
with an original compensation claim (for service connection), 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
low back disability, since April 1999, 
and who have treated him for his reported 
psychiatric disability.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the San Juan VA 
Hospital.

3.  The veteran should be afforded a VA 
neurology examination to ascertain the 
current severity of his degenerative disc 
disease of the lumbar spine.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's spine exhibits 
weakened movement, excess fatigability, 
or incoordination; and, if feasible, this 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the spine is used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also opine as to the severity of the 
veteran's degenerative disc disease, and 
note whether there are persistent 
symptoms compatible with sciatic 
neuropathy, muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc.  
The examiner must also render an opinion 
concerning the effect of the veteran's 
service-connected low back disability on 
his ability to procure and maintain 
employment. 

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and probable etiology of any 
psychiatric disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  The 
examiner should provide a diagnosis for 
any psychiatric disability found and 
opine as to the etiology of such 
disability, to include opining whether 
the psychiatric disability is related to, 
or aggravated by, the service-connected 
low back disability.  The complete 
rationale for any opinion(s) expressed 
should be provided.  

5.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


